DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/30/2021.  These drawings are entered.

Specification
The substitute specification were received on 12/30/2021.  These substitute specification are entered.

Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1:
The closest prior art is Seichter et al. (U.S. Patent Publication 20160140763 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “a first button portion protruding from the case module toward the second stick portion, the first button portion being pressed by the second stick portion when a pressure is applied to the second stick portion toward the first stick portion, the first button portion being returned to a non-press state by dint of an elastic force of the bridge portion between the first stick portion and the second stick portion when a pressure to the second stick portion is removed.", in the context of the rest of the claimed limitations.
	Claims 2 – 3 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693